Exhibit 10.1

Summary of 2016 Performance Bonus Program

The following is a summary description of the terms and conditions with respect
to the potential performance bonuses for the Company’s “named executive
officers” (as defined in Item 402(a)(3) of Regulation S-K promulgated by the
Securities and Exchange Commission) (the “NEOs”) as determined by the
Compensation Committee of the Board of Directors.

All Company non-sales-commissioned employees, including the NEOs, are eligible
for performance bonuses under the 2016 Bonus Program. The bonus payout for each
eligible employee is determined based on the employee’s eligible salary
multiplied by his or her bonus % multiplied by a corporate achievement factor
for 2016 and an individual performance factor, with the corporate achievement
factor ranging from 0% to 200%, and with the individual performance factor
ranging from 0% to 100% (with exceptions above 100%) and determined by the
evaluation of each individual employee performance.

Corporate goals for 2016 are further weighted 50% on non-GAAP operating income
and 50% on non-GAAP free cash flow. The corporate achievement factors for
non-GAAP operating income and non-GAAP free cash flow are independently
determined based upon pre-established threshold, target, stretch and maximum
goals.

The 2016 Bonus Program is designed to reward, through the payment of annual
bonuses, the Company’s employees (including executive officers) for the
Company’s performance in meeting certain key corporate objectives for 2016 and,
if applicable, each individual’s performance and contribution in meeting the
Company’s corporate objectives for the year. The actual bonus awarded in any
year, if any, may be more or less than each employee’s annual bonus target, and
shall be subject to approval by the Compensation Committee of the Board of
Directors. For the Company’s executive officers, the target bonuses, and whether
or not a bonus is paid in any year, is within the discretion of the Compensation
Committee.

The Compensation Committee may in its discretion award all or a portion of the
final earned 2016 performance bonuses to senior management and U.S. employees in
the form of restricted stock units.

The Compensation Committee or the Board of Directors has the authority to make
changes to the terms and conditions of the 2016 Bonus Program at any time. These
determinations will be final.